             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


  Food Lion, LLC, and Maryland and
  Virginia Milk Producers Cooperative
  Association, Inc.,

          Plaintiffs,
                                             Case No. 1:20-cv-00442
  v.

  Dairy Farmers of America, Inc.,

          Defendants.


                   DAIRY FARMERS OF AMERICA, INC.’S
                       BRIEF IN OPPOSITION TO
                    PLAINTIFFS’ MOTION TO COMPEL

        Pursuant to Federal Rule of Civil Procedure 37 and Local Rules 7 and

37.1, Dairy Farmers of America, Inc. (“DFA”) files this Brief in Opposition to

Food Lion, LLC (“Food Lion”) and Maryland and Virginia Milk Producers

Cooperative Association, Inc.’s (“MDVA”) (collectively “Plaintiffs”) Motion to

Compel (“Motion”) (ECF 46 (motion) and 47 (brief in support)).

                               INTRODUCTION

        Based on the mere fact that the instant lawsuit concerns “antitrust or

competition issues,” Plaintiffs served blanket requests for all documents in

DFA’s possession related to the Department of Justice (“DOJ”) and state

Attorneys General (“state AGs”) investigation of the Dean Foods asset sale (the




       Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 1 of 22
“Investigation”). The asset sale involved DFA’s acquisition of 44 milk

processing plants located throughout the country; this case involves just three

of those plants, located in only two states (North Carolina and South Carolina).

In addition, Plaintiffs requested not just all documents produced to the DOJ

and state AGs, but all communications with the DOJ and state AGs—including

confidential    settlement   negotiations—and     apparently    all   supposed

communications with third parties about those confidential settlement

negotiations.

      Federal courts do not condone “cloned” or “piggyback” discovery—a

request for everything a party produced in some separate litigation or

investigation. Instead, the discovering party must “do its own work” by directly

requesting, and explaining the relevance of, the documents it seeks to obtain.

Despite Plaintiffs ignoring this guidance, and given the expedited nature of

this matter, DFA in good faith produced more than 2,500 documents in

response to Plaintiffs’ “cloned” request, carefully identifying the documents

that pertain to the relevant geographic area 1 in this case and/or “global”

business issues that necessarily included the Relevant Geographic Area. From


1
 In this case, while Plaintiffs pled a geographic market of North and South
Carolina (ECF 1 at ¶ 21), for the purposes of discovery, the parties agreed to
an expanded geographic market of Virginia, North Carolina, South Carolina,
Georgia, and the portion of Tennessee in Federal Milk Marketing Order 5 (the
“Relevant Geographic Area”).

                                       2

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 2 of 22
the DOJ productions, DFA only withheld documents that had nothing to do

with Plaintiffs’ claims or the Relevant Geographic Area. In addition, DFA

withheld communications with the DOJ that contain compromise or settlement

offers that are protected from discovery by Federal Rule of Evidence 408.

      Plaintiffs nonetheless now seek to compel production of two categories of

documents:

      (1) any document DFA has withheld on the basis of Rule 408; and

      (2) all materials DFA produced to DOJ “arising from the
          department’s interest in the In re Southeastern Milk
          Litigation.”


Plaintiffs are entitled to neither. Settlement communications are protected by

Rule 408 from discovery, and the documents from Southeastern Milk—

multidistrict litigation originally filed in 2007, and which involved entirely

different antitrust claims than those at issue here—have no relevance to the

Plaintiffs’ claims. Accordingly, DFA requests that the Motion to Compel be

denied.

                              BACKGROUND

      Discovery in this matter has been proceeding on an expedited, 90-day

schedule, as DFA described in its recently filed Brief in Support of Motion for

Protective Order. (ECF 54 at pp. 3-8). The pending motion seeks to compel

DFA to produce materials related to the Investigation.


                                      3

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 3 of 22
      Plaintiffs’ RFP No. 1 requested:

      All documents previously produced by DFA or Dean to the U.S.
      Department of Justice and/or state Attorneys General in
      connection with their investigation(s) and review(s) of the Asset
      Sale, excluding any documents that relate exclusively to milk
      processing plants outside of the relevant geographic region.

(See Declaration of Amber L. McDonald, filed herewith (hereinafter “Decl.”),

Ex. 1 at 8). During the Investigation, DFA produced over 14,000 documents to

the DOJ and state AGs. As RFP No. 1 excludes, by its own terms, documents

“that relate exclusively to milk processing plants outside of the relevant

geographic region,” DFA ran 132 search terms against the DOJ and state AGs

productions to identify possibly responsive documents related to the Relevant

Geographic Area and had the resulting “hits” reviewed for responsiveness.

(Decl. at ¶ 6).   On July 17, 2020, DFA served its written responses and

objections to the First RFPs and simultaneously produced2 2,500 documents,

consisting of over 18,000 pages, related to raw milk or fluid milk produced or

sold in the parties’ agreed-upon Relevant Geographic Area and previously

produced to the DOJ. (Decl. at ¶ 6 and Ex. 2).




2
 DFA notes that it made this initial production even though the parties were
still in the process of negotiating a Protective Order and ESI Protocol. This
first production also included its raw milk sales data for North and South
Carolina for the time period of January 2017 to May 2020. (Decl. ¶¶ 6, 9).

                                      4

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 4 of 22
      Plaintiffs’ RFP No. 3 sought:

      All communications between DFA on the one hand and any third
      party on the other, including Dean, regarding potential antitrust
      or competition issues associated with the Asset Sale, excluding any
      documents that relate exclusively to milk processing plants
      outside of the relevant geographic region.

(Decl., Ex. 1 at 8). With respect to RFP No. 3, DFA is in the process of collecting

custodian emails, applying search terms, and reviewing the resulting

documents to identify responsive documents for production. (Decl. ¶ 9).3 DFA

has identified six custodians likely to have non-duplicative documents

responsive to this Request. Id. It has applied 71 search terms and is reviewing

documents for responsiveness. Id. DFA began its production of documents

responsive to RFP No. 3 on September 4, 2020. Id.

      Plaintiffs’ Motion does not challenge the adequacy of DFA’s collection or

its process for determining which of the DOJ and state AGs documents relate

to the Relevant Geographic Area. Rather, Plaintiffs seek to compel more from

DFA, attempting to push out the boundaries of relevance and proportionality,

without regard for the guardrails of the Federal Rules. Despite having already

produced thousands of pages of relevant documents, Plaintiffs move the Court

to compel production of two more categories of documents:            (1) a single


3
 DFA began the processing of collecting emails and testing search terms on
July 3, 2020, several weeks before Plaintiffs initiated discussions regarding
document custodians and search terms. (Decl. at ¶ 9).

                                        5

     Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 5 of 22
settlement communication with the DOJ relating to the Relevant Geographic

Area; and (2) thirty-two (32) documents from the Southeastern Milk litigation

that were produced to the DOJ.4 While the volume is small, the underlying

issue is paramount.    Plaintiffs have alleged certain claims under specific

theories to which DFA has responded and produced (and continues to produce)

documents. But, through discovery, Plaintiffs seek to open doors to which they

are not entitled, to which they cannot articulate actual relevance to their

alleged claims, which are not proportionate, which they cannot pursue at trial,

and which are closed by the Federal Rules for good reason.

                                ARGUMENT

I.    LEGAL STANDARD

      Rule 26(b)(1) permits discovery of nonprivileged matters that are

“relevant to any party’s claim or defense and proportional to the needs of the

case.” Both relevancy and proportionality are required. See Elsayed v. Family

Fare LLC, No. 1:18CV1045, 2019 WL 8586708, at *2 (M.D.N.C. Oct. 31, 2019).

See also In re Bard IVC Filters Products Liab. Litig., 317 F.R.D. 562, 564, (D.


4
 The remaining documents from the previous DOJ productions relate to assets
outside the Relevant Geographic Area. (Decl. at ¶ 7). (This should not be
surprising, as the Asset Sale resulted in a DOJ settlement calling for the
divestment of certain plants in the Midwest and Northeast—well outside the
Relevant Geographic Area for this case). The net effect of Plaintiffs’ continued
insistence on documents reflecting settlement negotiations with the DOJ and
state AGs will be the production of a lengthier privilege log.

                                       6

     Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 6 of 22
Ariz. 2016) (“Relevancy alone is no longer sufficient—discovery must also be

proportional to the needs of the case.”). Requiring both ensures “discovery of

that which is needed to prove a claim or defense [and] eliminate[s] unnecessary

or wasteful discovery.” Crystal Lakes v. Bath & Body Works, LLC, No. 2:16-

CV-2989-MCE-GGH, 2018 WL 533915, at *1 (E.D. Cal. Jan. 23, 2018).

Proportionality is determined by considering several factors, including “the

importance of the issues at stake, … the importance of the discovery in

resolving those issues, ... and whether the burden or expense of the proposed

discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1); Elsayed, 2019

WL 8586708, at *2.

      Pursuant to Rule 37(a)(3)(B)(iii), a party may move to compel production

of documents.    The party seeking discovery must establish “threshold or

apparent relevance.” Desrosiers v. MAG Indus. Automation Sys., LLC, 675 F.

Supp. 2d 598, 601 (D. Md. 2009); see also Fed. R. Civ. P. 26 advisory committee’s

note to 2015 amendment (moving party “should be able to explain the ways in

which the underlying information bears on the issues as that party

understands them”). If this threshold showing is made, the resisting party has

the ultimate burden of persuading the Court that the sought-after documents

are overbroad or not relevant to the claims at issue, see Merz N. Am., Inc. v.

Cytophil, Inc., 5:15-CV-262-H-KS, 2017 WL 4274856, at *1 (E.D.N.C. Sept. 26,



                                       7

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 7 of 22
2017), or that the documents have only “marginal relevance” that is

outweighed by competing factors, Desrosiers, 675 F. Supp. 2d at 601.

       Similarly, the parties have a “collective responsibility” with respect to

proportionality.    Fed. R. Civ. P. 26 advisory committee’s note to 2015

amendment. “The party seeking discovery has the burden to establish its …

proportionality, at which point the burden shifts to the party resisting

discovery to demonstrate why the discovery should not be permitted.” Bost v.

Wexford Health Sources, Inc., CV ELH-15-3278, 2020 WL 1890506, at *8 (D.

Md. Apr. 15, 2020).

       A party resisting discovery on the basis of a privilege has the burden of

proving that the privilege applies.        Parkway Gallery Furniture, Inc. v.

Kittinger/Pennsylvania House Group, Inc., 116 F.R.D. 46, 50 (M.D.N.C. 1987)

(“This duty requires the proponent to make a sufficient evidentiary showing,

through in camera submissions if necessary, in order to explain and prove the

basis for the privilege.”).

II.    PLAINTIFFS ARE NOT ENTITLED TO DISCOVERY OF DFA’S
       SETTLEMENT COMMUNICATIONS WITH THE DOJ AND
       STATE AGs.

       A.    DFA’s Settlement Negotiations with the DOJ and State AGs
             Are Protected from Disclosure Under Rule 408.

       Federal Rule of Evidence 408 protects the confidentiality of certain

materials relating to settlement, including conduct or statements made during


                                       8

      Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 8 of 22
settlement negotiations. See Fed. R. Evid. 408(a)(2) (specifically identifying

“negotiations related to a claim by a public office in the exercise of its

regulatory, investigative, or enforcement authority”).

      This Court has previously declined to order the production of documents

relating to settlement negotiations, even while concluding that settlement

agreements themselves are not protected by Rule 408. Kaplan Companies, Inc.

v. Peoplesoft USA, Inc., No. 1:03CV1014, 2006 WL 8447846, at *2 (M.D.N.C.

Mar. 15, 2006) (“Clearly, all documents which form the settlement agreements

must be produced, but Kaplan need not produce documents concerning

negotiations, etc.”) (emphasis added). As the Kaplan court noted, Rule 408 “has

as its major purpose the protection of [settlement] negotiations. The rule

allows parties to engage in open and frank discussion without fear of reprisal

at trial. Once an agreement has been reached, there is a lesser interest in

protecting the settlement agreement as opposed to the negotiations

themselves.”   Id.   (emphasis added).     Accordingly, the Court in Kaplan

concluded that fully executed settlement agreements were subject to

production but not the surrounding negotiations. Id.

      The Sixth Circuit has treated Rule 408 as an outright “privilege” from

discovery. See Goodyear Tire & Rubber Co. v. Chiles Power Supply, Inc., 332

F.3d 976, 980 (6th Cir. 2003) (“[W]e believe a settlement privilege serves a



                                       9

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 9 of 22
sufficiently important public interest, and therefore should be recognized.”);

Westlake Vinyls, Inc. v. Goodrich Corp., 5:03 CV 00240 R, 2007 WL 1959168,

at *3 (W.D. Ky. June 29, 2007) (affirming order “protecting from discovery only

those documents created in furtherance of settlement negotiations”); Allen Cty.

v. Reilly Indus., Inc., 197 F.R.D. 352 (N.D. Ohio 2000) (denying motion to

compel content of settlement negotiations); cf. Carey-Canada, Inc. v. Aetna

Cas. & Sur. Co., 118 F.R.D. 250, 251 (D.D.C. 1987) (applying attorney-client

privilege to protect “the fruits of settlement negotiations”).

      In line with the reasoning of this Court in Kaplan, Goodyear explained

that the privilege, at its core, attached to settlement negotiations. Goodyear,

332 F.3d at 977 (“[S]tatements made in furtherance of settlement are

privileged and protected from third-party discovery.”). Parties “must be able

to make hypothetical concessions, offer creative quid pro quos, and generally

make statements that would otherwise belie their litigation efforts. Without a

privilege, parties would more often forego negotiations for the relative

formality of trial. Then, the entire negotiation process collapses upon itself,

and the judicial efficiency it fosters is lost.” Goodyear, 332 F.3d at 980.

      The document sought by Plaintiffs directly implicates the policy concerns

raised by Goodyear and Kaplan.         Importantly, the settlement agreement

between DFA and DOJ is not at issue, as the terms of the final settlement are



                                        10

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 10 of 22
publicly available: a Complaint, Proposed Final Judgment, and competitive

impact statement were filed in the District Court for the Northern District of

Illinois (1:20-cv-2658).   The settlement agreement did not require any

divestiture or action in the Relevant Geographic Area for this case; rather it

required the divestment of three plants, located in Illinois, Wisconsin, and

Massachusetts (the “DOJ Settlement”). Although Plaintiffs have full

knowledge of the DOJ Settlement, they seek the communications between

DFA, its counsel, and the DOJ and state AGs around the DOJ Settlement.

These are the very types of communications the Court has acknowledged

trigger the “major purpose” of Rule 408.

      Although Plaintiffs assert that “Fourth Circuit law is clear,” (ECF 47 at

5), the Fourth Circuit has not actually ruled on the issue of whether Rule 408

protects settlement negotiations from discovery.5 However, the Fourth Circuit

has acknowledged the critical importance of the policies behind Rule 408.

Fiberglass Insulators, Inc. v. Dupuy, 856 F.2d 652, 654 (4th Cir. 1988) (“The

public policy of favoring and encouraging settlement makes necessary the

inadmissibility   of   settlement   negotiations   in   order   to   foster   frank



5  Only one Fourth Circuit case cites Goodyear, and it is a mere passing
reference among a list of cases recognizing various “testimonial privileges.”
United States v. Sterling, 724 F.3d 482, 531 (4th Cir. 2013) (Gregory, J.,
dissenting).

                                       11

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 11 of 22
discussions.”); Arnold v. Owens, 78 F.2d 495 (4th Cir. 1935) (“It is of course

settled that an offer of compromise is privileged and may not be received in

evidence.”). And, to protect this policy interest, the Fourth Circuit has enacted

its own confidentiality rule related to mediation talks.           See L.R. 33

(“Information disclosed in the mediation process shall be kept confidential …

and shall not be disclosed to … any other person outside the mediation program

participants.”); In re Anonymous, 283 F.3d 627, 636–37 (4th Cir. 2002)

(explaining that disclosure of confidential mediation communications is not

permitted “unless the party seeking such disclosure can demonstrate that

‘manifest injustice’ will result from non-disclosure”).       Plaintiffs cite no

controlling authority that precludes this Court from protecting DFA’s

negotiations with DOJ and the state AGs from discovery and these cases

suggest that the Fourth Circuit would recognize a “settlement privilege.”

      B.    DFA’s Settlement Negotiations with DOJ and the State AGs
            Are Irrelevant.

      Even if the Court determines that Rule 408 does not provide a bar to

discovery of settlement negotiations, it should still deny Plaintiffs’ motion on

the basis that Plaintiffs failed “to make a particularized showing of likelihood

that admissible evidence will be generated.” Reist v. Source Interlink

Companies, Inc., 2010 WL 4940096, at *3 (M.D. Fla.) (collecting cases).

Plaintiffs argue that the withheld settlement negotiations with DOJ are


                                       12

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 12 of 22
relevant “because the Department of Justice and state Attorneys General

examined the similar competition concerns with the Asset Sale that are at

issue in this case.”6 ECF 47 at 6. Plaintiffs’ conclusory statement that the two

matters involve “similar competition concerns” does not establish relevance,

much less any heightened or particularized showing the Court should require

given the importance of Rule 408.

        DFA recognizes that Rule 26 does not require every discoverable

document to contain admissible material, but given the clear inadmissibility of

settlement negotiations under Rule 408, Plaintiffs must articulate how such

settlement negotiations might at least “lead” them to admissible evidence.

They have not done so.

III.    THE SOUTHEASTERN MILK DOCUMENTS ARE NOT
        RELEVANT  AND   THEIR   PRODUCTION    WOULD BE
        DISPROPORTIONAL TO THE NEEDS OF THE CASE.

        A.    Plaintiffs Cannot Satisfy Their Burden By Relying On
              “Cloned” Requests And Assuming Relevance And
              Proportionality.

        Plaintiffs have the initial burden of making a threshold showing of

relevance. Federal courts have explained that “cloned discovery” like RFP No.

1—produce “[a]ll documents previously produced . . . to the U.S. Department



6Plaintiffs made the same conclusory argument regarding communications
responsive to RFP No. 3—“they bear on the same or similar competition
concerns with the Asset Sale that are at issue here.”

                                       13

       Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 13 of 22
of Justice and/or state Attorneys General”—are presumptively “irrelevant and

immaterial.” See TravelPass Group, LLC v. Caesars Entm’t Corp., 5:18-CV-

153-RWS-CMC, 2020 WL 698538, at *6 (E.D. Tex. Jan. 16, 2020). See also

Wollam v. Wright Med. Group, Inc., 10-CV-03104-DME-BNB, 2011 WL

1899774, at *1 (D. Colo. May 18, 2011) (“A party’s requested discovery must be

tied to the particular claims at issue in the case” and “just because the

information was produced in another lawsuit does not mean that it should be

produced in this lawsuit.” (quotations and alterations omitted)). A party must

serve “direct” requests that permit the Court to “ascertain whether the

documents requested actually relate to Plaintiffs’ claims and defenses.”

TravelPass, 2020 WL 698538, at *6. A party is not entitled to a “wholesale

reproduction” simply because there may be “overlap” between two cases. Id.

      Indeed, at least one federal court has applied this principle in a private

antitrust case to deny a motion to compel any documents provided in response

to DOJ investigation demands. Midwest Gas Services, Inc. v. Indiana Gas Co.,

IP 99-690-C-D/F, 2000 WL 760700, at *1 (S.D. Ind. Mar. 7, 2000) (“The

plaintiffs’ counsel must do their own work and request the information they

seek directly.”).

      So it is here. RFP No. 1 broadly seeks anything produced to DOJ or state

AGs having to do with the Asset Sale. The Asset Sale involved the transfer of



                                      14

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 14 of 22
44 separate facilities located all over the country. (Decl., Ex. 1 at 4, 8). In

reviewing the Asset Sale, the DOJ sought materials from the Southeastern

Milk litigation. Southeastern Milk was the name used for two cases filed in

2007 and consolidated in the Eastern District of Tennessee in 2008 as MDL

No. 1899 (Master File No. 2:08-MD-1000).          (See ECF 1 and 45 at ¶ 55

(describing the purported class of dairy farmers) and ECF 1 and 45 at ¶ 58

(describing the putative class of retailers)). The cases were fully closed in 2018,

following a series of settlements, including (1) settlement with certain dairy

farmers who sold milk from 2001 to 2011 in the states of Alabama, Arkansas,

Georgia, Mississippi, Louisiana, North Carolina, South Carolina, and

Tennessee, and parts of Florida, Kentucky, Indiana, Missouri, Virginia, and

West Virginia and (2) settlement with retailers, which included Food Lion.

(Decl. at ¶ 10; see also ECF 1 and 45 at ¶¶ 56, 58, and ECF 45 at Ex. A).7 From

this multiyear, multiparty case, DFA only produced thirty-two (32) documents

to the DOJ in connection with the Investigation, consisting only of expert

reports, DFA’s responses to requests for admission and interrogatories, and




7
  To put a finer point on it, Southeastern Milk dealt with an additional nine
states that are not at-issue in this matter, based on the parties’ agreed-upon
Relevant Geographic Area.



                                        15

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 15 of 22
summary judgment materials. (Decl. at ¶ 8). It is these 32 documents that

Plaintiffs seek through this Motion.8

      Plaintiffs admit that their claims are “narrowly focused on the area in

which dairy farmers supply raw milk to, and customers purchase processed

milk from, milk processing plants located in North and South Carolina.” (ECF

1 at 4; see also ECF 1, ¶ 21 (defining the “relevant geographic market” as

sellers to, and buyers from, “the [three] milk processing plants in North and

South Carolina”)). They further acknowledge that Southeastern Milk involved

anticompetitive conduct that is “distinct from the attempted monopolization

and lessening of competition in recent years at issue in Plaintiffs’ complaint.”

(ECF 47 at 7–8). Indeed, to find that Plaintiffs have not and cannot show that

RFP No. 1 meets the standard for relevance, the Court need look no further

than Plaintiffs’ own assertion that the world today is not the world twenty

years ago:

      Southeastern Milk was based on completely different facts and
      legal theories than those outlined in the Complaint, and the
      conduct at issue there necessarily affected the contours of the
      current market, as it now exists twenty years later. The
      Complaint plausibly alleges a geographic market, according to


8
  Plaintiffs now also seek, through their 37th Request for Production, all
documents that DFA may have from Southeastern Milk. DFA has objected to
this request, noting that the case included more than 2,000 docket entries and
more than 150 depositions. (Decl. at ¶ 10.)



                                        16

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 16 of 22
      today’s market dynamics, encompassing the three Carolinas
      plants and their regional competitors.

(ECF 41 at p. 21-22 (emphasis added)). Whatever may have occurred twenty

years ago has no relevance to today’s market dynamics.9

      As a result, Plaintiffs cannot meet their burden of showing “threshold”

relevance by simply arguing that other cases and investigations had some

general “overlap” with this case. But that is precisely what Plaintiffs attempt

to do here, by arguing that “these materials are relevant … because the

Department of Justice and state Attorneys General examined the similar

competition concerns with the Asset Sale that are at issue in this case.” (ECF

47 at 6). Plaintiffs’ conclusory reference to “similar competition concerns” does

not sufficiently explain the relevance of all documents given to DOJ.

      B.    The Southeastern Milk Documents Are, In Fact, Not
            Relevant To The Claims In This Case And Their Discovery
            Is Not Proportional To The Needs Of The Case.

      In scrutinizing relevance, it is appropriate for the Court to limit

discovery to documents according to the particular claims or theories at issue,

rather than broad or general topics. See, e.g., Bost v. Wexford Health Sources,


9
 Indeed, many of the entities involved in the litigation have moved, no longer
exist, or have changed representation. DFA has been notified by some of the
entities that they do not consent to the production of their materials to the
Plaintiffs in this matter or that they have concerns that the protective order in
the instant litigation contemplated protections for other litigations. (Decl. at
¶ 12).

                                       17

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 17 of 22
Inc., CV ELH-15-3278, 2020 WL 1890506, at *13 (D. Md. Apr. 15, 2020)

(limiting discovery to documents relevant to emergency care and excluding

those related to routine medical care). For example, in the products liability

context, the relevance of other incidents and injuries subject to separate

lawsuits requires showing that those incidents have the same “salient

characteristic[s].” Desrosiers v. MAG Indus. Automation Sys., LLC, 675 F.

Supp. 2d 598, 604 (D. Md. 2009) (reviewing requested documents from other

products liability lawsuits to determine if the mechanism of injury was

sufficiently similar to mechanism in the case at hand). As such, despite liberal

discovery rules, the Desrosiers Court was “not prepared to compel discovery of

incidents which bear no apparent relationship to the issues….” Id. at 602.

      Plaintiffs assert several reasons why all of the Southeastern Milk

documents DFA previously provided to DOJ are supposedly relevant to

Plaintiffs’ claims in this action and must be produced in response to RFP No.

1. (ECF 47 at 7–10). However, none of these reasons sufficiently connect those

documents to the claims in the instant lawsuit, and their production would in

any event be disproportional to the needs of this case.

      Indeed, Plaintiffs have already admitted that Southeastern Milk

involved anticompetitive conduct that is “distinct from the attempted

monopolization and lessening of competition in recent years at issue in



                                      18

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 18 of 22
Plaintiffs’ complaint.” (ECF 47 at 7–8). Instead, Plaintiffs tie their relevancy

argument to so-called “shared” “incentives” that purportedly existed two

decades ago and are allegedly still motivating behavior today.

      Whatever “incentives” may have existed almost twenty years ago for

DFA, Dean, and the other parties involved in Southeastern Milk are irrelevant

here. Seeking discovery from a case that alleged a different product market, a

different geographic market, different antitrust claims, and a time period that

stretched back almost twenty years from the present is not relevant to a

prospective case seeking divestiture of a single milk processing plant. Indeed,

Plaintiffs themselves recognize that in the years since the Southeastern Milk

settlement, “the supply and demand factors … ha[ve] changed.” (ECF 1 at

¶ 59). “Consumer demand for processed milk ha[ve] decreased, whereas DFA’s

production capacity ha[s] increased.” Id. 10 Not only has DFA’s production

capacity changed, upon information and belief, Plaintiff MDVA also owned a

milk processing plant in North Carolina until 2014. (ECF 45 at ¶ 72). The

market dynamics considered in the Southeastern Milk case are completely

different than the case at hand: in Southeastern Milk there were many more


10
   Indeed, in the intervening decade between the commencement and the
settlement of the Southeastern Milk litigation, DFA’s ownership of milk
processing plants in the Relevant Geographic Area changed. When the
litigation commenced, it had ownership interests in processing plants in the
Relevant Geographic Area, but these plants were sold in 2009. (Decl. at ¶ 11).

                                      19

     Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 19 of 22
states at issue and additional milk marketing orders at issue. Further, since

the filing of Southeastern Milk there have been many changes in the numbers

and ownership of milk processing plants. There is no relevance for expert

reports, discovery responses, and summary judgment materials that describe

a world that by Plaintiffs’ own admission “ha[s] changed.”

      Plaintiffs’ attempts to link the current case to the long-settled

Southeastern Milk litigation are faulty. Plaintiffs cannot merely rely on the

unsupported allegations set forth in its Complaint to support the so-called

relevance of the Southeastern Milk materials. (Cf. ECF 47 at 9). Contrary to

Plaintiffs’ assertions, Southeastern Milk did not merely involve the “impact on

competition in North and South Carolina and the surrounding area,” but it

looked at a fourteen-state region. (Decl., at ¶ 10). Plaintiffs’ apparent desire

to re-litigate the factual issues in Southeastern Milk (a case to which Plaintiff

Food Lion was a settling party) is not proportional to the needs in this case—

a case that is purportedly being brought, on an expedited basis, to prevent a

prospective “foreclosure” of competition.

      Finally, the burden and proportionality argument set forth by Plaintiffs

is of no import. The request to DFA excludes “any documents that relate

exclusively to milk processing plants outside of the relevant geographic




                                       20

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 20 of 22
region.” (Decl., Ex. 1 at 8). Thus, of course DFA must do more than simply

“copy a disk or hard drive.” (ECF 47 at 9–10).

                               CONCLUSION

      For these reasons, Plaintiffs’ Motion to Compel should be denied.

Date: September 8, 2020             Respectfully submitted,



BAKER & MILLER PLLC                 WOMBLE BOND DICKINSON (US)
W. Todd Miller*                     LLP
Amber L. McDonald*
2401 Pennsylvania Avenue N.W.       /s/ Sarah Motley Stone
Suite 300                           James P. Cooney III
Washington, D.C. 20037              N.C. State Bar No. 12140
Phone: 202-663-7820                 Sarah Motley Stone
Fax: 202-663-7849                   N.C. State Bar No. 34117
TMiller@bakerandmiller.com          One Wells Fargo Center,
AMcDonald@bakerandmiller.com        301 S College St
                                    Suite 3500
LATHAM & WATKINS LLP                Charlotte, North Carolina 28202
Michael G. Egge*                    Phone: 704-331-4900
555 Eleventh Street, NW             Fax: 704-331-4955
Washington, DC 20004-1304           Jim.Cooney@wbd-us.com
Phone: 202-637-2285                 Sarah.Stone@wbd-us.com
Michael.Egge@lw.com
Attorneys for
Dairy Farmers of America, Inc.      Brent F. Powell
                                    N.C. State Bar No. 41938
*By Special Appearance              One West Fourth Street
                                    Winston-Salem, North Carolina 27101
                                    Phone: 336-721-3600
                                    Fax: 336-721-3660
                                    Brent.Powell@wbd-us.com

Attorneys for Dairy Farmers of America, Inc.



                                     21

    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 21 of 22
      CERTIFICATE OF COMPLIANCE WITH WORD COUNT

      I hereby certify that the foregoing brief complies with the word limits in

Local Rule 7.3.

                                /s/ Sarah Motley Stone
                                Sarah Motley Stone (N.C. Bar No. 34117)
                                WOMBLE BOND DICKINSON (US) LLP
                                One Wells Fargo Center,
                                301 S College St
                                Suite 3500
                                Charlotte, North Carolina 28202
                                Phone: 704-331-4900
                                Fax: 704-331-4955
                                Sarah.Stone@wbd-us.com

                                Attorney for Dairy Farmers of America, Inc.




    Case 1:20-cv-00442-CCE-JLW Document 55 Filed 09/08/20 Page 22 of 22
